Citation Nr: 1812100	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1986 to August 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues involving the evaluation of the Veteran's psychiatric disability and TDIU were remanded by the Board in January 2014 for further development of the evidence.  That development was accomplished and in a June 2014 rating decision the evaluation of the Veteran's PTSD with MDD was increased to a schedular 100 percent rating, effective May 14, 2014.  

In a September 2016 decision, the Board denied a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to May 14, 2014.  At that time, the issues of whether new and material evidence had been received to reopen claims of service connection for sleep apnea, bilateral knee and bilateral foot disabilities and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) were addressed in the remand portion of the decision.  Following development, TDIU was granted from May 27, 2008, the date of the Veteran's claim for this benefit.  A notice of disagreement was filed as to the effective date assigned for TDIU.  The RO is processing the notice of disagreement.  Also, the Veteran appealed the denial of an increased rating for PTSD to the United States Court of Appeals for Veterans Claims and in an April 2017 Order, the Court granted a Joint Motion for Partial Remand filed by the Parties, vacating the Board's decision and remanding it to the Board.  The Board denied a rating in excess of 70 percent for PTSD in a September 2017 decision.  In the September 2016 Board determination, the remaining issues, which are listed on the title page herein, were remanded for further appellate consideration.  


FINDINGS OF FACT

1.  In correspondence received from the Veteran's representative in February 2018, prior to the promulgation of a decision in the appeal, it was indicated that the appellant wished to withdraw the appeal seeking service connection for sleep apnea; there are no questions of fact or law remaining before the Board in this matter.  

2.  In correspondence received from the Veteran's representative in February 2018, prior to the promulgation of a decision in the appeal, it was indicated that the appellant wished to withdraw the appeal seeking service connection for bilateral foot disability; there are no questions of fact or law remaining before the Board in this matter.  

3.  In correspondence received from the Veteran's representative in February 2018, prior to the promulgation of a decision in the appeal, it was indicated that the appellant wished to withdraw the appeal seeking service connection for bilateral knee disability; there are no questions of fact or law remaining before the Board in this matter.  



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).  

2.  The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of whether new and material evidence has been received to reopen a claim of service connection for bilateral foot disability.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).  

3. The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of whether new and material evidence has been received to reopen a claim of service connection for bilateral knee disability.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the issues dismissed herein, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Withdrawal of Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In correspondence received by VA in February 2018 from the Veteran's representative, it was indicated that the Veteran wished to withdraw the appeal regarding whether new and material evidence had been received to reopen claims of service connection for sleep apnea, bilateral foot disability and bilateral knee disability.  Hence, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  


ORDER

The claim regarding whether new and material evidence has been received to reopen a claim of service connection for sleep apnea is dismissed.  

The claim regarding whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability is dismissed.  

The claim regarding whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


